Citation Nr: 1402017	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  09-37 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for bilateral hearing loss. 

2.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for bronchial asthma.

3.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for an anxiety disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:      Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active military service from April 1951 to July 1954.  He is in receipt of the Combat Infantryman Badge. 

These matters come to the Board of Veterans' Appeals  (the Board) on appeal from a March 2009 rating decision of the VA RO in San Juan, the Commonwealth of Puerto Rico. 

In October 2010, May 2012, and February 2013, the Board remanded this case for additional development and adjudicative action.  The Veteran's claims have been returned to the Board. 

As noted by the Board in the May 2012 and the February 2013 remands, the issues of entitlement to pension benefits and special monthly pension based on aid and attendance had been raised by the record, see a March 2012 VA Form 21-4138, Statement in Support of Claim, but since they had not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board did not have jurisdiction over them, and they were referred to the AOJ for appropriate action.  However, it does not appear that development or adjudication of either of these issues has been undertaken.  Accordingly, the Board still lacks jurisdiction over them, and they are, again, REFERRED to the AOJ for appropriate actions.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394   (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration. 

In the May 2012 remand, the Board directed that the RO/AMC use the information in the claims file concerning the Veteran's complete unit information to perform an M05 request to obtain service treatment/personnel records, sick/morning reports, or SGO records concerning the Veteran's service from the National Personnel Records Center (NPRC) and/or any other appropriate source.  Specifically, the Board noted that the record showed that the Veteran had service with Company "A" of the 16th Infantry, Regiment, APO, as well as with Company "I" of the 65th Infantry.  

In May 2012, the AMC sent a Personnel Information Exchange System (PIES) request for the Veteran's records.  A response received later that month reflected that the Veteran's requested records were fire-related and could not be reconstructed.  

In a February 2013 remand, the Board found that the May 2012 PIES request was incomplete.  Specifically, only records from the Veteran's service in Company "I" of the 65th Infantry were requested, and the "Period of Service Data" section did not include the Veteran's service from January 13, 1953, to July 1, 1954.  In light of the above, the Board found in the February 2013 remand that the May 2012 PIES request did not substantially comply with the Board's May 2012 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As such, the Board remanded these issues for the RO/AMC to use the Veteran's complete unit information, to include his service with Company "A" of the 16th Infantry, Regiment, APO, as well as with Company "I" of the 65th Infantry, to perform an M05 request to obtain service treatment/personnel records, sick/morning reports, or SGO records concerning the Veteran's complete service (from April 1951 to July 1954) from the NPRC and/or any other appropriate source. 

A March 2013 PIES response indicated that the record was fire related, and there were no service treatment records or SGOs.  It was noted that no morning report search was possible based on the information furnished and that the search period should be narrowed to 3 months.

The Veteran was sent a letter in August 2013 which requested that he provide a 90-day time frame in which he received treatment for his left ear and asthma conditions in service.  The Veteran was advised that VA was unable to conduct an accurate search for treatment records beyond a 90-day time frame.

An October 2013 PIES response noted that the allegation has been investigated and the following results were found: searched requested unit from November 1, 1953, to January 30, 1954.  No remarks were found.  

In support of his claim, however, the Veteran resubmitted in November 2013 two statements from former fellow service members.  In a statement signed June 2, 1998, L.M.C.R. recalled the Veteran being taken for treatment at Camp Field Hospital in December 1951.  In a separate statement from C.G.E. initially received in 1998, it was noted that the Veteran began complaining around November 1951 of a constant cough and symptoms of deafness, at which time he sought treatment at sick call.  He also sought treatment in January 1952. 

As an initial matter, the Board notes that a portion of the letter from C.G.E. was not translated from Spanish to English.  As such, upon remand, this letter should be fully translated.  Then, an additional PIES request should be made based on the dates of treatment provided in the aforementioned 2 letters.

The Board notes that the February 2013 remand also requested that an M05 request be made for the Veteran's service personnel records.  As such a request was not made, this request should be performed upon remand.

Additionally, the Board notes that the certain VA treatment records in the Virtual VA paperless claims file need translation as well.

Finally, the RO/AMC should take this opportunity to obtain any additional VA treatment records that have not yet been associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Obtain any and all VA treatment records that have not yet been associated with the claims file.

2. Obtain English translations of the letter from C.G.E. received in 1998 and the VA treatment records in the Virtual VA paperless claims file.

3. After the aforementioned documents have been fully translated, perform an M05 request to obtain service treatment records, service personnel records, sick/morning reports, or SGO records concerning the Veteran's service with Company "A" of the 16th Infantry, Regiment, APO, as shown on the DD-Form 214, and with Company "I" of the 65th Infantry.  This request should be limited to 90-day time frames based on the information provided in the aforementioned letters from former fellow service members.  If these records are not available, a negative reply must be provided.
4. Conduct any additional development deemed necessary based on the above development, to include ordering of VA examinations or medical opinions. 

5. Then, readjudicate the claims.  If any issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to any issue remaining on appeal, and afford a reasonable period of time to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655  (2013).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

